department of the treasury internal_revenue_service washington d c date date contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division number release date uil number legend state dear this is in response to your ruling_request dated date requesting a ruling that you are not required to submit a new application foe exemption under sec_508 you have been recognized as an organization exempt under sec_501 a of the code because you are described in sec_501 c and are classified as a public charity within the meaning of sec_509 you were formed by act of the state legislature this act established your purpose the processes of appointing and electing your directors and officers and other specifics about your operations your purpose is to administer the federal family education loan program you review applications of students to determine eligibility for student loans guarantee loans made to students and perform various other administrative functions your enabling statute describes you as a public nonprofit corporation with all the powers and duties incident to a nonprofit corporation under the state non-profit corporation act you state that as a corporation created pursuant to an act of state legislature you were not required to file articles of creation or incorporation with the state your enabling statute was amended multiple times but these amendments did not alter your purposes or corporate form however recently the state legislature enacted legislation impacting your corporate identity this legislation states that you are converted from a public nonprofit corporation to a nonprofit corporation it directs you to effectuate the conversion by filing a certificate of formation or certificate of conversion as deemed appropriate by the state secretary of state also the legislation states that even with this conversion you continued in existence uninterrupted from the date of your creation in addition you state that your act of filing a certificate of conversion is a purely administrative act that does not im pact your corporate structure or the continuous recognition of your nonprofit corporation status form your date of creation finally under this legislation your purpose and operations remain the same you abided by the requirements of this statute and filed documents determined to be appropriate by the state secretary of state you filed a certificate of conversion and attached to it a certificate of formation your certificate of conversion states that you are a statutorily enabled state public nonprofit corporation that is converting to a nonprofit corporation formed under state business organizations code the certificate of conversion adds that you are continuing your uninterrupted existence the attached certificate of formation states that you were formed by the state legislature pursuant to your original enabling statute ruling_request you requested the following ruling that a new entity was not created upon your filing a certificate of conversion with the secretary of state of state and as such you are not required to submit a new application_for exemption sec_501 c exempts from taxation corporations and any community chest fund or foundation that fit certain criteria sec_508 states that new organizations must notify secretary that they are applying for recognition of sec_501 c status sec_1 a -1 a provides that an organization claiming exemption under sec_501 and described in any paragraph of sec_501 shall file the form of application prescribed by the commissioner sec_1_508-1 a states that new organizations must notify the commissioner that they are applying for recognition of sec_501 c status sec_1_508-1 a provides that in general an organization organized after date will not be treated as described in sec_501 unless such organization has given the commissioner notice 74_tc_293 t c considered the question of whether a new organization was formed during the following course of actions an unincorporated association filed an application_for exemption while its application was pending the unincorporated association stated that it had changed its name and also it presented articles of incorporation bearing this new name the service determined that a new entity had been formed by the filing of these articles of incorporation it concluded that the newly formed corporation was distinctive from the unincorporated association that had previously filed an application_for exemption and the newly formed corporation needed to file its own application the tax_court agreed ruling that the two organizations should be treated as separate independent legal entities it stated that the service was entirely justified in insisting that the newly formed corporation submit a new application in order to determine whether it met the regulation requirements for tax-exempt status revrul_67_390 1967_2_cb_179 consider four situations in which organizations previously ruled as exempt underwent structural changes case an exempt trust was reorganized and adopted a corporate form to carry out the same purposes for which the trust had been established its operations were not changed case an exempt unincorporated association was incorporated and continued the operations which had qualified it for exemption case an exempt_organization incorporated under state law was reincorporated by an act of congress to carry out the same purposes contained in the state charter case an exempt_organization incorporated under the laws of one state was reincorporated under the laws of another state with no change in its purposes the ruling held that in all four situations a new legal entity had been created and the new legal entity was required to apply for exemption the old organization's exemption would not suffice revrul_77_469 1977_2_cb_196 held that an organization that filed its application_for exemption less than months after its incorporation under state law was exempt as of the date of its incorporation even though it had operated as an unincorporated association for three years prior to its incorporation the ruling highlighted that the corporation was a new legal entity from the unincorporated one analysis you were formed by an act of the state legislature as a public nonprofit corporation under state law thereafter the state legislature declared that you would no longer be a public nonprofit corporation but instead you would be a nonprofit corporation under state law you then took the appropriate steps to convert yourself from a public nonprofit corporation to a nonprofit corporation under sec_508 and sec_1_508-1 a provides that an organization claiming exemption under sec_501 a and described in any paragraph of sec_501 c shall file the form of application prescribed by the commissioner revrul_67_390 considered four cases in which organizations that were recognized as exempt underwent structural changes and the revenue_ruling concluded that by these structural changes new organizations were formed 74_tc_293 t c and revrul_77_469 found that new organizations were created when unincorporated associations filed documents to incorporate themselves your situation of converting from public nonprofit corporation to a nonprofit corporation is distinctive from every one of these cases thus your conversion does not amount to the creation of a new organization for purposes of sec_508 and sec_1_508-1 a rulings based on your facts and representations we rule as follows a new entity was not created upon your filing of a certificate of conversion and you are not required to submit a new application_for recognition of exemption this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seto manager eo technical enclosure notice
